Case 20-50527-LSS   Doc 164   Filed 03/19/21   Page 1 of 3
Case 20-50527-LSS   Doc 164   Filed 03/19/21   Page 2 of 3
                    EXHIBIT A
                                              Case 20-50527-LSS                         Doc 164                    Filed 03/19/21          Page 3 of 3
                                                                                                     Exhibit A
                                                                                                    Service List
                                                                                             Served as set forth below

                     Description                                         Name                              Address                Fax                          Email         Method of Service
Notice of Appearance/Request for Notices          O’Melveny & Myers LLP                 A n: Tancred Schiavoni                                                            First Class Mail
Counsel to for Century Indemnity Company, as                                            Times Square Tower
successor to Cigna Specialty Insurance Company                                          7 Times Square
f/k/a California Union Insurance Company, and CCI                                       New York, NY 10036-6537
Insurance Company as successor to Insurance
Company of North America, et al.
Core Parties                                      Office of the United States Trustee   Attn: David L. Buchbinder           302-573-6497   david.l.buchbinder@usdoj.gov   First Class Mail
Office of the United States Trustee                                                     Attn: Hannah Mufson McCollum                       hannah.mccollum@usdoj.gov      Email
                                                                                        844 King St, Suite 2207
                                                                                        Lockbox 35
                                                                                        Wilmington, DE 19801
Notice of Appearance and Request for Notices        Stamoulis & Weinblatt LLC           Stamoulis & Weinbla LLC                            stamoulis@swdelaw.com          Email
Counsel to for Century Indemnity Company, as                                            A n: Stama os Stamoulis                            weinblatt@swdelaw.com
successor to Cigna Specialty Insurance Company                                          A n: Richard Weinbla
f/k/a California Union Insurance Company, and CCI                                       800 N West St, Ste 800
Insurance Company as successor to Insurance                                             Wilmington, DE 19801
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company
and International Insurance Company; and
Westchester Surplus Lines Insurance Company

Notice of Appearance and Request for Notices        Walker Wilcox Maousek LLP           Attn: Christopher A. Wadley                        cwadley@walkerwilcox.com       Email
Counsel to for Century Indemnity Company, as                                            1 N Franklin, Ste 3200
successor to Cigna Specialty Insurance Company                                          Chicago, IL 60606
f/k/a California Union Insurance Company, and CCI
Insurance Company as successor to Insurance
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company
and International Insurance Company; and
Westchester Surplus Lines Insurance Company




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                    Page 1 of 1
